Title: To Thomas Jefferson from Albert Gallatin, 15 February 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Feby. 15th 1803
          
          Mr Miller commissioner of the revenue applied to me to know whether there was any impropriety in his acting as one of the directors of the Branch Bank in this city. To him personally it is of no importance; but the mother Bank seems very desirous that he should accept. They are much at a loss to find proper directors & wish to fill the vacancy caused by the refusal of John T. Mason to serve any longer. 
          As the office was established here by the Bank for our convenience & at our request, I do not wish to make any unreasonable objections, or to throw any embarrassment in their way; and as the office of Comr. of the revenue will soon expire, a decision in this case is not very important. I would not, however, give my assent without having consulted you. 
          Be good enough to let me know your opinion. 
          With great respect Your obedt. Servt.
          
            Albert Gallatin
          
          
            I feel extremely sorry for Gen. Dearborn’s peculiar situation in the contract; but the more I reflect on it the less do I like any interference whatever on your part. I think the principle to alter contracts on the part of the public wrong; whenever it has come before Congress, and a very hard case I recollect to have seen before them, they have rejected the application: but, in the case of a public officer it is infinitely worse; and, if an allowance should be made in this case, where not even an account of expences has been kept, it hardly ever can be refused in any other contract. It is proper to add that should we even think fit to authorize an additional allowance, the subject must come before Congress for the purpose of authorizing an appropriation. Nay, as it would have been illegal to form a contract for the erection of that light house for a sum greater than had been appropriated, it must be illegal at present to authorize An allowance greater than the appropriation. I feel the most perfect conviction that if it shall come before Congress, it will be rejected. Gen. D. may flatter himself that if he was out of office & could with propriety urge his application there, it would succeed; but, rely upon it, that he is altogether mistaken. 
            If it is certain that, when presented to Congress, it will fail, it seems inexpedient that you should assume the responsibility of presenting the claim before their view. 
          
          
            A. G.
          
         